Ferguson, Judge
(concurring in the result) :
I concur in the result.
The principal opinion does not explicitly state whether the two offenses of impersonating an officer with intent to defraud and without that intent, both in violation of Uniform Code of Military Justice, Article 134, 10 USC § 934, stand in the relation of greater and lesser crimes. Rather, the language used seems to indicate that my brother Latimer believes the existence-of an intent to defraud goes only to the quantum of the sentence which may be adjudged. To the contrary, I deem it an essential element of the greater offense alleged and believe its deletion on the basis of insufficiency of proof permits approval of no greater degree of' culpability than . simple impersonation which, while conduct equally prejudicial to good order and discipline, is considerably less odious than the use of mummery to obtain a pecuniary advantage. In this respect, the relationship between two offenses is essentially similar to that between wrongful and dishonorable negotiation of worthless checks with the intent to deceive and the same misconduct lacking that specific state of mind. See United States v Downard, 6 USCMA 533, 20 CMR 254.
The major prejudice to the accused,, of course, lies in the vastly greater1 punishment permissible for the major-crime charged and found unsupported by the evidence. Hence, while the erroneous findings must also be set. aside, the error may be fully purged by reassessment of sentence on the lesser offense. Accordingly, I am able to concur in the result reached by the author of the principal opinion.